Case 1:15-cr-00252-PKC-RML Document 1050 Filed 10/05/18 Page 1 of 1 PageID #: 14699




                                                                                                Bradley R. Gershel
                                                                                                Tel: 212.223.0200 ext. 8034
                                                                                                Fax: 212.223.1942
                                                                                                gershelb@ballardspahr.com




     September 28, 2018

     Via ECF

      Clerk of the Court
      United States District Court
      Eastern District of New York
      United States Courthouse
      225 Cadman Plaza East
      Brooklyn, NY 11201

             Re:      United States v. Napout et al.
                      15-CR-252 (PKC)

     To the Clerk of the Court:

            When filing the Notice of Appeal on behalf of our client, José Maria Marin in the
     above-referenced matter (ECF Dkt. No. 1027), we were charged twice by the Court’s EM/ECF
     system. In that regard, attached please find two payment confirmations related to this filing.
     We respectfully request a refund for one of the two payments of $505, which was made in
     error.

             Thank you for your attention to this matter.

                                                                   Sincerely,

                                                                   /s/ BRG

                                                                   Bradley R. Gershel
      This application for refund of fees paid electronically is approved. The attorney has made the following
      payments:

      1:15-cr-00252-PKC-RML, Stillman, Charles Allen, 2018-09-24 16:07:28, Notice of Appeal - Final
      Judgment(1:15-cr-00252-PKC-RML) [appeal-cr ntcapp] ( 505.00), CreditCard, 0207-10750228, $ 505.00

      1:15-cr-00252-PKC-RML, Stillman, Charles Allen, 2018-09-24 16:11:13, Notice of Appeal - Final
      Judgment(1:15-cr-00252-PKC-RML) [appeal-cr ntcapp] ( 505.00), CreditCard, 0207-10750375, $ 505.00

      Counsel should be refunded the payment made with receipt number 0207-10750228.

                                                   APPROVED ON 10/05/2018
                                           DOUGLAS PALMER, CLERK OF COURT
                                           by s/Tiffeny Lee, Case Processing Supervisor
